Citation Nr: 0946491	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran had active service from August 1965 to August 
1968, which included a tour of duty in the Republic of 
Vietnam from January 1966 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

Although the Board sincerely regrets the delay, a review of 
the record reveals that this case must be remanded in order 
to satisfy the Veteran's pending request for a hearing before 
a Decision Review Officer (DRO).  

The Veteran requested a "DRO review and hearing" in his 
January 2007 Notice of Disagreement and, later, reiterated 
this request through his representative in February 2007.  
See VA Form 119 dated February 5, 2007.  In a Decision Review 
Officer Report of Informal Conference dated October 30, 2007, 
it was noted that the Veteran was to be contacted to 
determine whether he really wanted a formal DRO hearing.  His 
representative wrote in a statement dated October 31, 2007, 
that the Veteran only requested DRO review and did not want a 
formal hearing in support of his appeal.  However, more 
recently, the representative wrote that the Veteran requested 
a formal DRO hearing as per informal conference dated October 
30, 2007.  See November 14, 2007 statement, VA Form 21-4138.  
Notably, the VA Form 8, Certification of Appeal, dated August 
3, 2009 notes that the Veteran's DRO hearing was pending on 
the docket at that time, which suggests that the RO was aware 
that the Veteran still wanted a hearing before the DRO at the 
time that his appeal was certified to the Board.  Although 
the Board recognizes that the Veteran has offered conflicting 
statements regarding whether or not he desires a DRO hearing 
during the course of this appeal and even appeared to have 
withdrawn his hearing request in October 2007, the more 
recent November 2007 statement submitted by his 
representative clearly indicates that the Veteran wants a 
formal DRO hearing.  Thus, in light of the foregoing, the 
Veteran's pending request for such a hearing must be 
satisfied.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a formal RO 
hearing before a DRO, as the RO's docket 
permits.  A copy of the notice to the 
Veteran of the scheduling of the hearing 
should be placed in the record.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

